ORDER

CLEVENGER, Circuit Judge.
Melvin A. Stewart appeals from a remand order of the United States Court of Appeals for Veterans Claims (‘Veterans Court”). See Stewart v. Principi, No. 99-1503, 2001 WL 315660 (Vet.App. March 29, 2001). We have jurisdiction under 38 U.S.C. § 7292(a) which we may exercise under Williams v. Principi, 275 F.3d 1361 (Fed.Cir. Jan.4, 2002).
In this case the Board of Veteran’s Appeals (“BVA”) ruled that Mr. Stewart is not entitled to service connection for a duodenal ulcer. Melvin A. Stewart, Board of Veterans’ Appeals, No. 93-26 924 (July 16, 1999). In its decision, the BVA failed to articulate the reasons why it rejected Mr. Stewart’s arguments that he is entitled to service connection under 38 C.F.R. § 3.303(b) and Savage v. Gober, 10 Vet. App. 488 (1997).
On appeal to the Veterans Court, Mr. Stewart filed a motion for summary remand on the ground that the BVA is obligated under 38 U.S.C. § 7104(d)(1), as construed by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), to provide an adequate statement of the reasons and bases for its rejection of Mr. Stewart’s arguments in favor of service connection, as specified above.
It was error for the Veterans Court to deny Mr. Stewart’s remand motion. Consequently,
IT IS ORDERED THAT:
The decision of the Veterans Court in this case is vacated, and the case is remanded to the Veterans Court with instructions that the Veterans Court remand the case to the BVA with instructions for it to comply with section 7104(d)(1).